El Juez Asociado Señor Aldrey,
emitió la opinión de} tribunal.
Esta apelación se interpuso por el demandante porque la Corte de Distrito de Humacao dejó sin efecto la anotación de rebeldía de los demandados. Los apelados no han presen-*928tado alegato escrito ante nosotros ni asistieron a la vista de esta apelación.
Mientras se celebraba el jnicio en este caso en la corte inferior sin asistencia de los demandados, cnya rebeldía había sido anotada por el secretario, ellos comparecieron en el jnicio con moción solicitando qne se dejara sin efecto la anota-ción de sn rebeldía, y la corte suspendió el jnicio en el estad»; en qne estaba, decretando algún tiempo después qne esa re-beldía quedase sin efecto y admitiendo la contestación a la demanda qne fné presentada. En ese estado del procedi-miento se interpuso esta apelación contra esa resolución sirs que se baya dictado sentencia sobre los méritos del litigio.
Las cuestiones sobre apertura de rebeldía se ban susci-tado, generalmente, después de dictarse sentencia y la apela-ción que se ba interpuesto contra la resolución que en ese estado del pleito la concede o la niega se baila amparada por el artículo 295, No. 3, del Código de Enjuiciamiento Civil que autoriza apelación contra providencia especial dictada des-pués de sentencia definitiva. Este caso es distinto, porque como bemos dicbo antes la resolución apelada fué dictada sin que baya recaído sentencia en el pleito, pero es igual al caso de Dávila et al. v. Barreiro, 20 D.P.R. 45, en el que a instancia del demandado desestimamos la apelación por falta de juris-dicción para resolverla por no estar autorizado ese recurso en ninguno de los casos que especifica el artículo 295 citado. Véase también Figueroa Vda. de Arroyo v. Saldaña Realty Co., 44 D.P.R. 74. Casos como el presente ban sido decididos por nosotros a virtud de autos de certiorari que bemos li-brado en los casos de Franceschi et al. v. Sepúlveda, juez, 27 D.P.R. 120, y Porto Rico Ry., Lt. and P. Co. v. Campillo, juez, 28 D. P. R. 987.

No estando autorizados nosotros por la ley para resolver la apelación interpuesta en el caso presente, nos vemos cons-treñidos a desestimarla.